          Case 1:17-cr-00548-PAC Document 108 Filed 07/03/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
UNITED STATES OF AMERICA                             :

        -v-                                         :              NOTICE OF MOTION

JOSHUA ADAM SCHULTE,                                :
                                                                   17 Cr. 548 (PAC)
                  Defendant.                          :
------------------------------------------------------X

     PLEASE TAKE NOTICE that the defendant Joshua Adam Schulte, by and through his

counsel, will move this Court, pursuant to Fed. R. Crim. P. 12(b)(3)(C) and the Fourth

Amendment, upon the Declaration of Sabrina P. Shroff, executed July 3, 2019, the Declaration of

Steven M. Bellovin, Ph.D., in Support of Suppression, executed June 28, 2019, the accompanying

memorandum of law, and all prior proceedings herein, for an order suppressing all evidence

obtained pursuant to the search warrants issued in this case between March 13, 2017, and May 17,

2017, inclusive, and the fruits of such evidence. At a minimum, the defendant seeks an evidentiary

hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978).

Dated: New York, New York
       July 3, 2019
                                                             Respectfully submitted,
                                                             Federal Defenders of New York

                                                             /s/ Sabrina P. Shroff
                                                          By: ________________________
                                                             Attorney for Defendant
                                                             Joshua Adam Schulte
                                                             52 Duane Street, 10th Floor
                                                             New York, New York 10007
                                                             Tel.: (212) 417-8713
